Citation Nr: 0831993	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral flat foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from November 2001 to November 
2005.  He received the Combat Action Ribbon.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
a left shoulder disability.  Post-service treatment records 
dated in September 2007 and May 2008 reflect that the veteran 
has been diagnosed with left shoulder strain, left shoulder 
segmental dysfunction, sprain/strain of the supraspinatus 
muscle/tendon, and strain/ sprain of the pectoralis 
major/minor.  The veteran's service medical records do not 
demonstrate that he ever complained of, or was treated for a 
left shoulder disability.  However, according to the veteran 
during his May 2008 Travel Board hearing, such left shoulder 
disability is due to having to do a lot of pull-ups and push 
ups as a Marine.  (Transcript (T.) at page (pg.) 3).  He also 
indicated that it could be due to the fact that he was 
required to carry a great deal of weight (80 to 100 pounds) 
because of his combat load.  Thus, in light of the fact that 
the record reflects  that the veteran experiences left 
shoulder symptomology that could be related to circumstances 
of the veteran's service, including combat, the Board finds 
that the veteran should be afforded a VA examination to 
determine the nature and                                                                                                                                                                   
etiology of his current left shoulder symptomology.  Such 
would be useful in the de novo adjudication of the veteran's 
claim.

With respect to the veteran's left elbow disability, a May 
2008 post-service treatment record demonstrates that the 
veteran has been diagnosed with left elbow segmental 
dysfunction.  The veteran's service medical records also 
reflect that in September 2005, the veteran complained of 
experiencing occasional left elbow pain while doing pull ups.  
He was diagnosed with left elbow nerve irritation.  The 
veteran has also testified that his left elbow disability, 
like his left shoulder disability, could also be due to the 
weight of his combat load.  However, despite the evidence of 
such in-service left elbow symptomology and the fact that the 
veteran has been diagnosed with a current left elbow 
disability that he also relates to particular circumstances 
of his service, including combat, the record does not 
demonstrate that the veteran has been afforded a VA 
examination and clinical opinion as to the etiology of his 
current left elbow disability.  As such, the Board finds that 
the veteran must be afforded a VA examination and clinical 
opinion to determine the nature and etiology of his current 
left elbow disability.  Such would be useful in adjudication 
of the claims de novo.  

With respect to the veteran's right knee disability, a 
February 2007 post service treatment record reflects that the 
veteran complained of experiencing bilateral knee pain.  The 
examiner's assessment was "?? sprain vs osteochondtritis 
disecans."  Likewise, a May 2008 post-treatment record 
demonstrates that the veteran was diagnosed with lateral 
collateral ligament sprain and right knee segmental 
dysfunction.  The veteran's service medical records do not 
demonstrate that he ever complained of, or was treated for a 
right knee disability.  However, according to the veteran 
during his May 2008 Travel Board hearing, such right knee 
disability could have been aggravated by his service-
connected pes planus. (Transcript (T.) at page (pg.) 6).  He 
also indicated that it could be due to the fact that his 
duties while stationed in Fallujah in 2004, included kicking 
down doors to houses while doing house to house room 
cleaning.  (Transcript (T.) at page (pg.) 13).  According to 
the veteran, who indicated that he is right handed and used 
his right foot because he believed it had more power, he 
knocked down probably 20 metal doors per day.  (Transcript 
(T.) at page (pg.) 14).  Thus, in light of the fact that the 
record reflects that the veteran experiences right knee 
symptomology that could be related to circumstances of the 
veteran's service, including combat and/ or his service-
connected bilateral flat foot, the Board finds that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of his current right knee disability.  
Such would be useful in the de novo adjudication of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection for a left 
shoulder disability, a left elbow 
disability, and a right knee disability, 
to include a right knee disability as 
secondary to service-connected bilateral 
flat feet, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability 
rating and an effective date will be 
assigned in the event of award of the 
benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a left shoulder disability, 
a left elbow disability, and a right knee 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
left shoulder, left elbow, and right knee 
disabilities.

The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not that any current 
left shoulder disability is etiologically 
related to any incident of service, 
including having to do pull ups and push 
ups while a Marine and/ or having to 
carry a heavy combat load.

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that any current 
left elbow disability is etiologically 
related to any incident of service, 
including left elbow pain reported in 
September 2005 in service, having to do 
pull ups while a Marine and/ or having to 
carry a heavy combat load.

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran 
has a right knee disability that is 
etiologically related to any incident of 
service, including kicking down doors 
during combat in service.  The examiner 
should also comment on whether any 
current right knee disability is caused 
or aggravated by his service-connected 
bilateral flat foot disability.  

All necessary tests, including a MRI if 
deemed necessary, should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




